 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   PATRICK BURNS
     Nevada Bar No. 11779
 4   Assistant United States Attorney
     Nevada State Bar #: 11779
 5   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 6   PHONE: (702) 388-6336 / FAX: (702) 388-6418
     John.P.Burns@usdoj.gov
 7
     Representing the United States of America
 8
                            UNITED STATES DISTRICT COURT
 9                               DISTRICT OF NEVADA
10                                               -OOO-
      UNITED STATES OF AMERICA,
11                    Plaintiff,                      CASE NO: 2:13-CR-00039-JAD-VCF
              vs.
12                                                       STIPULATION TO CONTINUE
      RAMON DESAGE,                                   BRIEFING SCHEDULE ON TAX LOSS
       aka, “RAMON ABI-RACHED,”
13     aka, “RAYMOND ANTOINE ABI-                                 (FIRST REQUEST)
             RACHED,”
14                                                                ECF No. 318
                                 Defendant.
15

16          It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

17   States Attorney, through Patrick Burns, Assistant United States Attorney, and Richard

18   Wright, Esq., and George Kelesis, Esq., counsel for Defendant Ramon Desage, that the

19   schedule for the parties’ briefing on tax loss, be reset so that the government’s opening brief

20   is due on March 29, 2019, Defendant Desage’s response brief is due on April 12, 2019, and

21   the government’s reply is due on April 19, 2019.

22          This Stipulation is entered into for the following reasons:

23          1.      On February 5, 2019, after the evidentiary hearing in this matter and deciding

24   a subsequent motion, the Court set a briefing schedule on the tax loss to be used in sentencing
 1   Defendant Desage. The government's opening brief regarding tax loss is currently due on

 2   February 15, 2019; Desage’s response brief is currently due on February 25, 2019, and the

 3   government’s reply brief is currently due on March 4, 2019.

 4          2.     Counsel for the government is currently preparing for a March 11, 2019 trial in

 5   United States v. Douglas Haig, 2:18-cr-00256-JCM-VCF, which is a prosecution arising out of

 6   the October 1, 2017, Route 91 festival shooting. Briefing on a dispositive motion in that case

 7   currently requires the government to file a substantive response brief on February 14, 2019,

 8   the day before the government’s tax loss brief would be due in this case. The government

 9   intends to file additional motions on its own behalf in that case on or about that same date.

10   Trial preparation for the case is extensive and involves preparation of numerous exhibits and

11   witnesses, including expert witnesses in various disciplines and subject matters. Trial is

12   anticipated to run approximately two weeks, thus counsel for the government requests an

13   opportunity to prepare its tax loss brief in the latter part of March. Counsel for the government

14   is the lead and primary trial attorney in the Haig case.

15          3.     Counsel for the government’s receipt of the transcript of the second portion of

16   the evidentiary hearing appears to have been delayed by the government shutdown, and

17   counsel is not yet in possession of the transcript. Counsel for the government is the sole and

18   primary attorney assigned to this case

19          4.     Counsel for Desage, Mr. Wright, has limited availability in March due to

20   necessary personal reasons and his other counsel, Mr. Kelesis, has a preplanned international

21   absence from the jurisdiction during most of the month.

22          5.     In order to provide the Court a meaningful brief that helpfully reconciles the

23                                               2

24
 1   disparate views of the parties and their experts, a continuation of the briefing schedule appears

 2   necessary.

 3          6.      The parties are conscious of the Court’s admonition against enlargement of the

 4   briefing schedule and the need to bring this litigation to a conclusion. This request for a

 5   continuation of the briefing is made for good cause, without an intention to unnecessarily

 6   delay the proceedings, and with the intention to provide the Court the most meaningful

 7   briefing on the tax loss issue.

 8
     Dated this 8th day of February, 2019
 9
                                                         NICHOLAS A. TRUTANICH
                                                         United States Attorney
10

11            //s//                                              //s//

12   By: _______________________                         By:____________________
         RICHARD WRIGHT, ESQ.                               PATRICK BURNS
         GEORGE KELESIS, ESQ.                              Assistant United States Attorney
13       Counsel for Defendant DESAGE
14

15

16

17

18

19

20

21

22

23                                               3

24
 1

 2
                           UNITED STATES DISTRICT COURT
 3                              DISTRICT OF NEVADA
 4                                     -OOO-

 5    UNITED STATES OF AMERICA,
                                                         CASE NO: 2:13-CR-039-JAD-VCF
                             Plaintiff,
 6                vs.
 7    RAMON DESAGE,
       aka, “RAMON ABI-RACHED,”                         FINDINGS OF FACT AND ORDER
 8     aka, “RAYMOND ANTOINE ABI-
             RACHED,”
 9
                                Defendant.
10
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11
     Court finds that:
12
            1.     On February 5, 2019, after the evidentiary hearing in this matter and deciding
13
     a subsequent motion, the Court set a briefing schedule on the tax loss to be used in sentencing
14
     Defendant Desage. The government's opening brief regarding tax loss is currently due on
15
     February 15, 2019; Desage’s response brief is currently due on February 25, 2019, and the
16
     government’s reply brief is currently due on March 4, 2019.
17
            2.     Counsel for the government is currently preparing for a March 11, 2019 trial in
18
     United States v. Douglas Haig, 2:18-cr-00256-JCM-VCF, which is a prosecution arising out of
19
     the October 1, 2017, Route 91 festival shooting. Briefing on a dispositive motion in that case
20
     currently requires the government to file a substantive response brief on February 14, 2019,
21
     the day before the government’s tax loss brief would be due in this case. The government
22

23                                              4

24
 1   intends to file additional motions on its own behalf in that case on or about that same date.

 2   Trial preparation for the case is extensive and involves preparation of numerous exhibits and

 3   witnesses, including expert witnesses in various disciplines and subject matters. Trial is

 4   anticipated to run approximately two weeks, thus counsel for the government requests an

 5   opportunity to prepare its tax loss brief in the latter part of March. Counsel for the government

 6   is the lead and primary trial attorney in the Haig case.

 7          3.     Counsel for the government’s receipt of the transcript of the second portion of

 8   the evidentiary hearing appears to have been delayed by the government shutdown, and

 9   counsel is not yet in possession of the transcript. Counsel for the government is the sole and

10   primary attorney assigned to this case

11          4.     Counsel for Desage, Mr. Wright, has limited availability in March due to

12   necessary personal reasons and Desage’s other counsel, Mr. Kelesis, has a prescheduled

13   international absence from the jurisdiction during most of the month.

14          5.     In order to provide the Court a meaningful brief that helpfully reconciles the

15   disparate views of the parties and their experts, a continuation of the briefing schedule appears

16   necessary.

17          For all of the above-stated reasons, the ends of justice would be served best by a

18   continuance of the briefing schedule.

19                                              ORDER

20          IT IS ORDERED that the deadline for the government to file its opening brief on the

21   tax loss issue in United States v. Ramon Desage, 2:13-CR-039-JAD-VCF, is reset

22        March 29
     to______________________, 2019. The deadline for Defendant Desage to file his response

23                                               5

24
                          April 12
 1   brief is reset to_________________________, 2019. And the deadline for the government’s
                                  April 19
 2   reply brief is reset to_________________________, 2019.

 3
     Dated this 12th
                ____day of February, 2019
 4

 5
                                                  By: _______________________
 6                                                   JENNIFER A. DORSEY
                                            UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                           6

24
